Citation Nr: 1234172	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  11-11 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred from January 13, 2011, to January 19, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active service from October 1972 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions in which the Department of Veterans Affairs (VA) VA Medical Center in Murfreesboro, Tennessee, denied reimbursement of unauthorized private medical expenses incurred from January 13, 2011, through January 19, 2011.

The Veteran appeared and testified at a videoconference hearing held before the undersigned Veterans Law Judge in December 2011.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).


FINDINGS OF FACT

1.  The private medical expenses incurred from January 13, 2011 through January 19, 2011 were not preauthorized by VA.

2.  At the time of the medical treatment at the private medical facility from January 13, 2011 through January 19, 2011, the Veteran had coverage under a health-plan contract (i.e., his wife's health insurance) for payment or reimbursement of expenses incurred secondary to such care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred from January 13, 2011 through January 19, 2011, have not been met.  38 U.S.C.A. §§ 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.1000-1008 (2011) (as amended in 76 Fed. Reg. 79067 (Dec. 21, 2011) and 77 Fed. Reg. 23615 (Apr. 20, 2012)).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Significantly, however, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA are not applicable where the law, and not the factual evidence, is dispositive.  Manning v. Principi, 16 Vet. 534, 542-43 (2002).  As will be discussed in the following decision, the pertinent facts of this case are not in dispute, and the outcome of the Board's decision depends solely on an application of the relevant law to the Veteran's claim.  

Further, the Court has held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits and which contain their own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Specifically, the provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. contain their own notice requirements.  For instance, regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  In particular, according to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for the denial and of his or her appellate rights and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  Such notification was completed in this case.  Accordingly, no further duty to notify the Veteran is required.  

With regard to VA's duty to assist the Veteran, the Board notes that the development of medical evidence appears to be complete.  Unlike many questions subject to appellate review, the issue of whether the Veteran is entitled to reimbursement or payment of medical expenses, by its very nature, has an extremely narrow focus.  The facts underlying this case do not appear to be in dispute.  Here, the only evidence necessary to decide the claim revolves around what transpired from January 13th to the 19th of 2011.  This determination involves the medical records from that time period, the medical decision from the VA Medical Center, and the Veteran's testimony at the Board hearing held in December 2011.  Thus, evidence which is necessary to decide the case is already of record and, as explained in further detail in the following decision, the outcome of the case is mandated by the relevant law and regulations.  Therefore, no amount of additional evidentiary development would change the outcome of the case.  The Board finds that the VA has complied with its duty to assist the Veteran with the development of the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the Board finds that no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Analysis

The Veteran seeks reimbursement for the costs of private emergency medical care received from the 13th to the 19th of January 2011 for severe right lower quadrant abdominal pain.  The Veteran was not service-connected for any disabilities at the time of treatment.  

Initially the Board notes that the Veteran does not contend that VA preauthorized this private medical care.  Consequently, the Board need not consider whether payment is warranted under 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52.

Furthermore, as the Veteran was not service-connected for any disability at the time of the relevant private medical care he is seeking reimbursement for, entitlement to payment or reimbursement of the unauthorized medical expenses incurred by the Veteran in January 2011 is not available under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Consequently, reimbursement or payment of the unauthorized medical expenses incurred by the Veteran in January 2011 is only warranted if permitted under the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in part at 38 C.F.R. §§ 17.1000 and 17.1002.  The Board notes that 38 U.S.C.A. § 1725 was amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010), also amended 38 U.S.C.A. § 1725, which amendments are effective and apply with respect to emergency treatment furnished on or after February 1, 2010, as in the present case.  

To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider;

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

In the present case, on January 13, 2011, the Veteran presented to the emergency room at the Grandview Medical Center (a private medical care provider) in Jasper, Tennessee, with complaints of severe right lower quadrant abdominal pain.  He was assessed to have a probable appendicitis.  As the hospital's CT scanner was not functional, immediate exploratory abdominal surgery was recommended.  Late that afternoon, the Veteran underwent exploratory laparotomy that revealed obvious inflammation of the sigmoid colon, obvious fibrinous exudates, and firm appearing sigmoid.  The surgeon consequently performed a sigmoid colectomy and a two layer hand sewn anastomosis.  The post-operative diagnosis was severe acute diverticulitis with suspected microperforation.  The pathology report provided a diagnosis of diverticular disease of colon with acute and chronic inflammation involving the adjacent muscularis propria, serosa, and mesenteric adipose tissue.  Thereafter, the Veteran remained in the hospital until January 19, 2011, when he was discharged.
Claims were received in January and February of 2011 from various medical providers who afforded medical services to the Veteran during his hospitalization from January 13th to the 19th in 2011.  These claims were ultimately denied as the VA Medical Center determined per clinical review that VA facilities were reasonably available to provide the care and the treatment provided was in preference to available government facilities.  The Board finds, however, the criteria for payment or reimbursement for private medical expenses under the provisions of 38 U.S.C.A. § 1725 and its implementing regulations are not met because the provision in subsection (f) requiring that the Veteran have no coverage under a "health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment" is not met.

In the present case, although the records from the various medical providers do not indicate the Veteran had health care coverage other than through VA, at the Board hearing in December 2011, the Veteran testified that his "wife's insurance took care of a lot of it, and the rest of it is still being mailed to me as far as being paid for, so I don't really have the total amount.  It's still pretty high."  See transcript of Board hearing, p. 7.  By making such statement, the Veteran acknowledged that he had alternate coverage for payment of the medical treatment received in January 2011 and that the expenses incurred for that treatment were in fact covered in part by a health-plan contract (i.e., his wife's health insurance plan).  As the Veteran had coverage under a "health-plan contract" for the expenses incurred for the January 2011 medical treatment, he is not entitled to coverage under the provisions of 38 U.S.C.A. § 1725 and its corresponding regulations.  

While the Board is sympathetic to the Veteran's plight in that he claims there is still a "pretty high" amount of the medical expenses incurred in January 2011 unpaid, the information he has provided is insufficient to confer entitlement to payment or reimbursement for any of the expenses being considered in this appeal.  His own testimony clearly establishes that he was covered by another health-plan contract at the time the expenses were incurred in January 2011.  The law is clear that VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract covers the cost of medical expenses either in whole or in part, and the Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.   

As the Board finds that the Veteran does not meet one of the criterion of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, reimbursement for any amount is prohibited, and the Board need not discuss further whether the Veteran meets any of the other criteria as the failure to meet one of them precludes payment.  Thus, the preponderance of the evidence is against this claim, and it must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred from January 13, 2011, through January 19, 2011, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


